DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 03/19/2020.  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Objections – Claims
	Claim 3 is objected to because of the following informalities: in the penultimate line, it is recommended that –vessel-- be inserted after “reaction” (i.e., “inside the reaction vessel …”). 
	Claim 8 is objected to because of the following informalities: in line 3, it is recommended that –to-- be inserted after “configured” (i.e., “containers are configured to contain …”). 
	Claim 20 is objected to because of the following informalities: in line 1, “films” should read –film-- (i.e., a crystalline film[s]). 
	Appropriate correction of the aforementioned claims is required. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 8726829 B2).
	Regarding Claim 1, Wang discloses a chemical bath deposition (CBD) apparatus comprising a reaction vessel (col. 5, lines 5-6: CBD reactor) and a roller located inside the reaction vessel (Fig. 2 and col. 5, lines 28-31: idle rollers 101 located inside reactor chamber).  The additional recitation of “roller … configured to draw a two-dimensional polymer film material out from a fluid interface of a first solution and a second solution,” while not disclosed by Wang, is directed to an intended manner of using the claimed apparatus (chemical reactor) or to the contents thereof during an intended operation, which is not germane to the patentability of apparatus itself (see MPEP 2115) -- especially since the idle rollers 101 have the same structure as the instant roller and the “comprising” claim language allows for the presence of multiple rollers inside the reaction vessel as in the reactor chamber of the Wang apparatus.  
	Regarding Claim 2, the Office construes the phrase, “a depth of the roller inside the reaction is chosen to be the depth of the fluid interface” as inclusive of a roller depth that coincides with any arbitrary depth of the fluid interface within the reaction vessel.  As such, claim 2 is considered readable on a roller depth corresponding the depth of idle rollers 101 inside the reactor chamber of the Wang apparatus.   
	Regarding Claims 5 and 9, Wang discloses the chemical reactor of claim 1 as discussed above.  Wang further discloses an evaporator configured to remove solvent vapor that is generated during drying of a polymer film material (Fig. 2 and col. 7, lines 61-63: heating device 103) and a take-up roller configured to pull the polymer film past the roller and roll the polymer film onto a spool (id., winding unit 100B).  The recitations as to material acted upon by the evaporator and the take-up roller are not germane to the patentability of the apparatus to which said claims are directed, as pointed out supra.    

Allowable Subject Matter
Claims 3, 4 and 6-8 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	Claims 10-19 are allowed.  Claim 20 is allowable in substance.  
The closest prior art to Wang, discussed above, does not describe the chemical reactor invention comprising the structural feature(s) of instant claims 3, 4 and 6-8, or the method invention of instant claims 10-20, or provide proper rationale to modify its disclosed invention into the invention of any of said claims. 
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-18-22